                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDALL COLEMAN,                                    Case No. 18-cv-04106-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     NAPA COUNTY DEPARTMENT OF
                                         CORRECTIONS,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On December 14, 2018, the court determined that the pro se prisoner’s civil rights complaint

                                  14   in this action failed to state a claim upon which relief may be granted. Docket No. 6. The court

                                  15   granted plaintiff leave to file an amended complaint no later than January 18, 2019, cautioning him

                                  16   that failure to file an amended complaint by the deadline would result in the dismissal of this action.

                                  17   Id. at 3. The court later extended the deadline for plaintiff to file an amended complaint to April 19,

                                  18   2019, and then to July 12, 2019. Docket Nos. 11, 13. Plaintiff did not file an amended complaint,

                                  19   and the deadline by which to do so has passed. For the foregoing reasons, and the reasons stated in

                                  20   the order of dismissal with leave to amend, this action is DISMISSED for failure to state a claim

                                  21   upon which relief may be granted. The clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 20, 2019

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
